Citation Nr: 1500290	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-26 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease (DJD) of the right knee. 

2.  Entitlement to an initial evaluation in excess of 10 percent for DJD of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from March 1981 to November 1983.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In the May 2010 rating decision, the RO granted service connection for DJD of the right knee and service connection for DJD of the left knee, and granted 10 percent ratings for both knees effective December 2, 2009.  In July 2010, the Veteran filed a supplemental claim for compensation seeking an increased evaluation for both knees.  Subsequently, in a March 2011 rating decision, the RO continued the 10 percent rating for both knees.  Rather than a new claim, the Board construes the July 2010 supplemental claim for compensation as a notice of disagreement with the May 2010 rating decision given that it was received within the one-year appeals period.  Therefore, the Board finds that the May 2010 rating decision is the decision on appeal in this case.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the record reflects that the Veteran is not working, several VA examinations have indicated that she was laid off due to market conditions, and the Veteran had indicated in VA treatment reports that she was not working due to her shoulder condition.  Therefore, a claim for TDIU is not inferred at this time.

The Board has reviewed the Veteran's paper claims file as well as the electronic records maintained in the Veterans Benefits Management System (VBMS) and the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's claims for an initial increased evaluation for DJD of the right knee and DJD of the left knee.

The Veteran was most recently afforded a VA knee examination in September 2013.  However, the Board finds that the examination is inadequate.  The examiner found that the Veteran had functional loss and/or functional impairment of both knees, and noted that contributing factors were pain on movement and interference with sitting, standing, and weight-bearing.  However, the examiner did not include in her report or discuss other contributing factors, such as weakness or incoordination; and it is unclear whether the examiner did not include them because she did not find them present.  Also, while the examiner recorded the Veteran's reports of flare-ups of her knees, the examiner indicated that she could not quantify additional reduced motion without resorting to speculation.  The examiner's opinion is inadequate because she did not provide an explanation for why this information could not feasibly be provided.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Therefore, a new VA examination is therefore required to provide an adequate assessment of the current severity of the Veteran's service-connected DJD of the right and left knees.

Also, since the record reflects that the Veteran continues to receive VA treatment for her knee conditions, updated VA treatment records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the Mountain Home VA Medical Center, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of May 2012 to the present. 

2.  After the records are associated with the claims file, schedule the Veteran for a VA joints examination to determine the nature and current level of severity of her service-connected DJD of the right knee and DJD of the left knee.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder (i.e., both the paper claims file and any relevant medical records contained in VBMS and Virtual VA) must be made available to and reviewed by the examiner.  

The examiner must fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  The examiner should undertake range of motion studies of the Veteran's knees and comment on the degree of disability due to functional losses such as pain, fatigue, and weakness.  The examiner should provide an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If it is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The opinion provider should cite to the medical and competent lay evidence of record and fully explain the rationale for any opinions given.  

3.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




